SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

373
CA 12-01133
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF GREEN THUMB LAWN CARE, INC.
AND JOHN KNUTSON, PH.D., PETITIONERS-APPELLANTS,

                     V                               MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL
CONSERVATION, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


MICHAEL A. DEEM, OSSINING, HANCOCK ESTABROOK, LLP, SYRACUSE (ALAN J.
PIERCE OF COUNSEL), FOR PETITIONERS-APPELLANTS.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ANDREW G. FRANK OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Onondaga County (Brian F. DeJoseph, J.), entered April 18, 2012 in a
CPLR article 78 proceeding. The judgment granted the motion of
respondent to dismiss the petition and dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Green Thumb Lawn Care, Inc. v
Iwanowicz ([appeal No. 1] ___ AD3d ___ [June 7, 2013).




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court